Citation Nr: 1758931	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-43 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a November 2009 rating decision that assigned an effective of September 3, 1991, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Sean A. Ravin


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran submitted a claim of service connection for a nervous condition on August 15, 1969, that was denied in an October 1973 rating decision.

2.  The Veteran filed his most recent claim of service connection for a nervous condition, including PSTD, on September 3, 1991.

3.  Service connection for PTSD was granted in a December 2007 rating decision.

4.  A November 2009 rating decision assigned an effective date of September 3, 1991, for the grant of service connection for PTSD.

5.  Relevant service department records were associated with the claims file subsequent to the October 1973 rating decision.

6.  It is undebatable that the August 15, 1969, claim should be reconsidered based on the newly acquired service department records. 


CONCLUSION OF LAW

The November 2009 RO rating decision contained CUE in the assignment of the effective date for the grant of service connection for PTSD, which under the extant law and regulation should have been the date of the original claim for service connection, August 15, 1969.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245   (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  If the evidence establishes CUE in a prior RO rating decision, the decision will be reversed or amended.  38 U.S.C. § 5109A (2012); 38 C.F.R. §§ 3.104(a), 3.105(a) (2017). 

CUE is a very specific and rare kind of "error" in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999).  The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Veteran filed a claim of service connection for a nervous condition on August 15, 1969.  The RO denied the claim in an October 1973 rating decision, and the Veteran subsequently filed another claim of service connection for a nervous condition in June 1980.  In a November 1982 decision, an RO found that there was insufficient evidence to reopen the claim.  Subsequent claims include a December 1988 claim for a nervous condition that was denied in April 1989 based on there not being a new factual basis.  The Veteran submitted a claim for service connection for PTSD in May 1989 that was denied in November 1989 based on the evidence not establishing a new factual basis.  In April 1990, the Veteran filed a claim for service connection for a nervous condition that was denied in an April 1991 rating decision based on the evidence being cumulative and repetitious and not constituting new and material evidence to reopen the previously denied claim.  

On September 3, 1991, the Veteran filed a claim of service connection for a nervous condition, including PTSD.  The claim was denied in a March 1992 rating decision based on the lack of evidence that the Veteran participated in combat in Vietnam or the occurrence of an in-service stressor related to PTSD.  The Veteran appealed the March 1992 rating decision, and in a June 2002 decision the Board denied the claim.  The veteran subsequently appealed the issue to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the veteran's claims for readjudication.  In a December 2002 Order, the Court granted the joint motion, vacated the Board's June 2002 decision as it pertained to this issue, and remanded this case to the Board for readjudication.  The Board remanded the claim for additional development in July 2003.  In a December 2007 rating decision, the RO granted service connection for PTSD and assigned an effective date of May 19, 1993.  A November 2009 rating decision assigned an effective date of September 3, 1991, for the grant of service connection for PTSD.  The Veteran did not appeal that rating decision, and it became final.  In the current claim, he is seeking an earlier effective date based on there having been CUE in the assignment of an effective date of September 3, 1991, in the November 2009 rating decision.

Under the VA regulation in effect at the time that the Veteran filed the claim, where new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records that presumably have been misplaced and have now been located or forwarded to the Department of Veterans Affairs.  38 C.F.R. § 3.156(c) (1991).  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Id.

Under the revised 38 C.F.R. § 3.156(c), effective September 6, 2006, if relevant service department records are associated with the claims file at any time after VA issues a decision on a claim, VA will reconsider the previous claim, notwithstanding the requirements that new and material evidence be submitted.  38 C.F.R. § 3.156(c)(1) (2017).  Relevant service department records include service records related to a claimed in-service event, injury or disease.  See 38 C.F.R. § 3.156(c)(1)(i).  This provision does not apply to records that VA could not have obtained when it decided the claim because the records did not exist at that time or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2) (2017).  If service connection is eventually granted, reconsideration of a claim under this section preserves an effective date of the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3) (2017).  The service records contemplated by 38 C.F.R. § 3.156(c) include records from the JSRRC, formerly known as the Center for Research of Unit Records (CRUR).  See 70 FR 35388 (June 20, 2005) ("We intend that this broad description of 'service department records' will also include unit records, such as those obtained from CRUR that pertain to military experiences claimed by a veteran.  Such evidence may be particularly valuable in connection with claims for benefits for posttraumatic stress disorder").     

PTSD stressors reported by the Veteran include that while serving with the 261st Transportation Company around November 1, 1966, in Vietnam, they were attacked by mortars, that while on a convoy they were attacked with machine guns, and that he saw tanks and a wrecker truck destroyed by land mines.  In January 2006, the JRUR wrote that the unit history of the 261st Transportation Company states that there were attacks against the Long Binh post on October 28, 1966, November 18, 1966, and on December 10, 1966, resulting in two U.S. service members killed and ten wounded.  The Long Binh post received six rounds of fire from a sniper on October 21, 1966.  A convoy was ambushed on November 24, 1966, after departing Long Binh.  Six were killed and three were wounded in the attack.  Two armored personnel carriers were destroyed and two were damaged.  

The January 2006 JRUR report qualifies as new service departments records as contemplated by both the old and new 38 C.F.R. § 3.156(c).  The Board notes that the Veteran did not supply information about his PTSD stressors from Vietnam until after he filed his current claim in September 1991.  Under the new version of 38 C.F.R. § 3.156(c)(2), the prior claims could not be reconsidered because the Veteran had not previously provided sufficient information for VA to identify and obtain the records from JRUR (JSRRC) regarding the stressors.  The version of 38 C.F.R. § 3.156 in effect prior to September 2006 does not require that the Veteran have previously provided information regarding the stressors in order for the prior claims to be reconsidered based on the January 2006 JRUR report.  The 2006 update to 38 C.F.R. § 3.156(c) was to clarify the existing VA practice of reconsidering prior claims based on newly obtained service records, which was to include records from CRUR.  See 70 FR 35388.  There is no indication that the new limitations imposed by 38 C.F.R. § 3.156(c)(2) regarding the identification of records were to apply retroactively.  See id.  Therefore, it is undebatable that the prior claims for PTSD and a nervous condition should have been reconsidered under the regulations in effect at the time of the Veteran's claim.  The consideration of service connection only from the date of the September 3, 1991, claim in the November 2009 rating decision was CUE.  See 38 C.F.R. § 3.105.

Regarding whether the Veteran had PTSD or a nervous condition prior to September 3, 1991, he had a VA examination in September 1973.  At that time, he was diagnosed with anxiety reaction with genitourinary somatization.  The degree of incapacity was moderate to moderately severe.  The Veteran reported feeling nervous during service but said he was not allowed to see a psychiatrist because he would have been dismissed from the Army if he had any nervous complaints.  He said that he was gradually losing control of his emotions.  Private treatment records from December 1981 state that the Veteran had hallucinations.  The Veteran was noted to be depressed and anxious and was diagnosed with severe depression, rule out psychoses.  VA treatment records show that the Veteran had inpatient treatment from March 1982 to April 1982 for what was diagnosed as dysthymic disorder and from June 1982 to July 1982 for what was diagnosed as schizophrenia, paranoid and dysthymic disorder.  The Veteran had inpatient VA treatment from June 1983 to July 1983 for dysthymic disorder.  September 1983 VA treatment records indicate that the Veteran had anxiety.  A June 1984 letter from a private psychiatrist states that the Veteran was treated from February 1983 to August 1983 with a diagnosis of dysthymic disorder and rule out schizophreniform disorder.  Symptoms at this time included nightmares.

The assignment of September 3, 1991, as the effective date for the grant of service connection for PTSD in the November 2009 rating decision was CUE because the prior decisions should have been reconsidered and the record shows PTSD or a nervous condition prior to that date.  See 38 C.F.R. §§ 3.105 (2017), 3.156(c) (1991).  The Board finds that an effective date of August 15, 1969, the date of the original claim for service connection, should be assigned based on the diagnosis of anxiety reaction while that claim was pending.





ORDER

As there was CUE in the RO's November 2009 decision assigning an effective date of September 3, 1991, for the grant of service connection for PTSD, that decision is reversed and revised to assign an effective date of August 15, 1969.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


